EXHIBIT 10.49

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is entered into as of
July 20, 2004 between BRITANNIA POINTE GRAND LIMITED PARTNERSHIP, a Delaware
limited partnership (“Landlord”) and EXELIXIS, INC., a Delaware corporation
(“Tenant”), with reference to the following facts:

 

A.                                   Landlord and Tenant are parties to a Lease
dated as of May 24, 2001, as amended by a First Amendment to Lease dated as of
February 28, 2003 (as amended, the “Lease”), covering the building commonly
known as 240 East Grand Avenue, South San Francisco, California (the “Premises”)
in the Britannia Pointe Grand Business Park.  Terms used in this Second
Amendment as defined terms but not actually defined herein shall have the
meanings assigned to such terms in the Lease.

 

B.                                     In connection with Tenant’s subleasing of
certain other premises in the Britannia Pointe Grand Business Park from Sugen,
Inc. as sublandlord, Landlord and Tenant are entering into this Second Amendment
to confirm and implement their agreement to certain modifications of the rental
schedule under the Lease, as more particularly set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree that the Lease is amended as
follows, effective as of the date first set forth above:

 

1.                                       Revised Minimum Rental Schedule.  The
schedule of monthly minimum rental set forth in Section 3.1(a) of the Lease is
modified to read as follows with respect to Months 23 through 118 (reflecting a
reduction and deferral of $60,964.00 per month [$1.00 per square foot per month]
for the three-year period constituting Months 23 through 58 and a recovery of
such deferred rent, without interest, in equal monthly installments of
$36,478.40 per month over the five-year period constituting Months 59 through
118):

 

Months

 

Monthly Minimum Rental

 

 

 

 

 

023-024

 

$ 208,510.14/mo

 

025-036

 

219,289.11/mo

 

037-048

 

230,499.23/mo

 

049-058

 

242,157.76/mo

 

059-060

 

339,600.16/mo

 

061-072

 

351,725.03/mo

 

073-084

 

364,334.89/mo

 

085-096

 

377,449.15/mo

 

097-108

 

391,087.98/mo

 

109-118

 

405,272.37/mo

 

 

For all other Months during the initial term of the Lease, monthly minimum
rental shall remain as presently set forth in Section 3.1(a) of the Lease.

 

--------------------------------------------------------------------------------


 

2.                                       Execution and Delivery.  This Second
Amendment may be executed in one or more counterparts and by separate parties on
separate counterparts, effective when each party has executed at least one such
counterpart or separate counterpart, but each such counterpart shall constitute
an original and all such counterparts together shall constitute one and the same
instrument.

 

3.                                       Full Force and Effect.  Except as
expressly set forth herein, the Lease has not been modified or amended and
remains in full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the date first set forth above.

 

“Landlord”

 

“Tenant”

 

 

 

BRITANNIA POINTE GRAND LIMITED PARTNERSHIP, a Delaware limited partnership

 

EXELIXIS, INC., a Delaware corporation

 

 

 

By:

Slough Pointe Grand Incorporated, a Delaware corporation, Its General Partner

 

By:

/s/ Frank Karbe

 

 

Name:

Frank Karbe

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randall W Rohner

 

By:

 

 

 

Name:

Randall W Rohner

 

Name:

 

 

 

Title:

Vice President

 

Title:

 

 

 

2

--------------------------------------------------------------------------------